Citation Nr: 1718197	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-02 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating higher than 20 percent for left ulnar nerve palsy, including consequent numbness of the left hand and fingers.

2. Entitlement to a rating higher than 70 percent for anxiety reaction with depressive disorder.

3. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to September 1968.  He died in July 2012.  The appellant is his surviving spouse and substituted party in light of his death for purposes of prosecuting these claims to completion.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This case was previously before the Board in September 2014 and June 2015, at which time the claims were remanded to the Agency of Original Jurisdiction (AOJ) for further development and consideration, including providing notice to the appellant of her status as a substituted party as well as obtaining outstanding VA treatment records, and a medical opinion.  The case is again before the Board for appellate review.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1. The Veteran's ulnar nerve palsy of the left (non-dominant) hand and fingers was manifest by severe paralysis, but not complete paralysis.

2. The Veteran's anxiety reaction with depressive disorder was manifested by occupational and social impairment, with deficiencies in most areas, but not total occupational and social impairment.

3. The Veteran's combined service-connected disabilities required the factual need for the aid and attendance of another person.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 30 percent, but no higher, for left ulnar nerve palsy are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.123, 4.124, 4.124a, Diagnostic Code 8516 (2016).

2. The criteria for an evaluation in excess of 70 percent for anxiety reaction with depressive disorder are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2016).

3. The criteria for special monthly compensation based on the need for aid and attendance are met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.

The Veteran was provided with adequate notice in January and February 2009 letters, prior to the March 2010 rating decision on appeal.

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are VA treatment records and private treatment records.

Also, the Board notes that the evidence of record suggested the Veteran as being in receipt of some sort of Social Security Administration (SSA) benefit.  However, the RO requested information from SSA in January 2009 and October 2015, and no records were found for the Veteran.  Additionally, the Appellant (and her representative) have not provided any information that would give rise to a reasonable belief that relevant SSA records are outstanding and therefore lack a "reasonable possibility" that there are any outstanding relevant records.  VA's duty to assist does not require remand for further action.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

As noted, the Veteran's claim was remanded by the Board in June 2015 and the Board finds that there has been substantial compliance with the relevant remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the AOJ clarified whether SSA records were available and obtained a medical nexus opinion regarding the Veteran's service-connected skin condition, as requested.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2016).  In this case, the Veteran was provided with relevant VA examinations or medical opinions in April 2009, July 2009, November 2011, and December 2016.  Upon review, the Board finds these VA examination reports and opinions to be thorough, complete and sufficient bases upon which to reach a decision on the issues on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Furthermore, neither the Appellant nor her representative identified any other shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits

II. Increased Ratings Legal Criteria

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged rating are not appropriate for this claim.

If the evidence for and against a claim is in equipoise, the claim will be granted.  
38 C.F.R. § 4.3 (2013).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In regard to rating claims involving the musculoskeletal system, regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2016).  The factors of disability reside in reductions of normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2016).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); See also Correia v. McDonald, 28 Vet. App. 158 (2016).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

A.  Left Ulnar Nerve Palsy

The Veteran's left ulnar nerve palsy has been evaluated at 20 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function.  38 C.F.R. §§ 4.120-4.124a.  Under Diagnostic Code 8516, mild incomplete paralysis of the ulnar nerve of the minor extremity warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; and severe incomplete paralysis warrants a 30 percent rating.  Complete paralysis of the ulnar nerve warrants a 50 percent rating, but requires the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very  marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, the rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration.  Where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology.  38 C.F.R. § 4.124a.

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, can receive a maximum rating of moderate incomplete paralysis, except for tic douloureux or trifacial neuralgia, which may be rated up to complete paralysis.  38 C.F.R. § 4.124.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Special consideration should be given to any psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, and injury to the skull.  38 C.F.R. § 4.120. 

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

The Veteran underwent a VA examination in July 2009.  At that time, he had complaints of pain, weakness and numbness on all four left fingers, hand, and entire left forearm.  The examiner noted that this disability would have severe effects on the Veteran's ability to do chores, exercise, feed, bathe, perform recreation, and dress.  The examiner determined that shopping and toileting were moderately affected, grooming was mildly effected and that there was no effect on traveling, though he did determine that the Veteran would be prevented from driving.  The Veteran also confirmed that he was right-handed. 

The Veteran attended a physical examination in April 2010.  He did not report any issues in his left upper extremity.  Upon examination, it was determined that Veteran moved all his extremities without restrictions and had good hand grip bilaterally, with power at 5/5 and no pronator drift. 

The Veteran had another VA examination in November 2011.  The Veteran reported having weakness of the left hand with drawing up his fingers, as well as tingling and numbness, which he rated as 7/10 on a severity scale, pain rated at 5/10, and weakness rated at 5/10.  The Veteran stated that he experienced these symptoms constantly, telling the examiner that he only had "half the use" in his arm, hand, and fingers.  Upon examination, it was determined that the veteran had abnormal motor function in his left upper extremity, with findings of grip strength and pinch strength slightly weak.  A sensory exam to pinprick/pain, touch, position, vibration and temperature of the left ulnar nerve was decreased.  The examiner concluded that the Veteran was unable to do work requiring the use of his left upper extremity and that he was unable to lift over five pounds with the affected area.

In the Veteran's January 2012 appeal to the Board, he stated that he was unable to lift his left arm above his head without pain.  He reported that he has minimal grip strength, with cramps, numbness, and pain daily. 

There is no probative evidence in the record which indicates that the Veteran experienced complete paralysis of his left upper extremity.  The most recent lay statement occurred in his January 2012 appeal, in which he describes cramping and slow movement in his left hand. 

Reconciling all reports, including the Veteran's lay statements, into a consistent disability picture, see 38 C.F.R. § 4.2, the Board finds the Veteran's disability to be characterized by severe restriction on daily activities, moderate, consistent pain and numbness in the hand and fingers, and moderate loss of strength.  Particularly probative was the July 2009 VA examination which explained how the Veteran's left ulnar nerve palsy severely impacted his day to day activities.  Therefore, a 30 percent rating is warranted for the Veteran's left ulnar nerve palsy disability effecting his non-dominant hand and arm.  A schedular disability rating in excess of 30 percent is not warranted for the disability for any portion of the period of the claim because there is no probative evidence suggesting that the disability has more nearly approximated complete paralysis of the left ulnar nerve than severe incomplete paralysis.



B.  Anxiety Reaction with Depressive Disorder

The Veteran's anxiety reaction with depressive disorder has been assigned a 70 percent disability rating under Diagnostic Code 9400.  Diagnostic Code 9400 (Generalized anxiety disorder) is rated using the General Rating Formula for Mental Disorders (General Formula).  38 C.F.R. § 4.130, Diagnostic Code 9400 (2016).

Under the General Formula, a 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 (2016) means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.  Additionally, "[a] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 45093.  The provisions of the rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  See id.  In this case, the Veteran's claim was originally certified to the Board prior to August 4, 2014 (in November 2013) and therefore was not pending before the AOJ.  As such, the claim is governed by the DSM-IV.  

The Veteran was assigned a 70 percent rating for his service connection for anxiety reaction with depressive disorder, also claimed as post traumatic stress disorder (PTSD) in a July 1975 rating decision.  

In February 2009, the Veteran submitted lay statements regarding some of the symptoms he was experiencing from his anxiety reaction with depressive disorder, including flashbacks, trouble sleeping and a consistent nervous disposition.  

The Veteran was afforded a VA examination in April 2009 to access the severity of his mental disability.  The Veteran reported that he was hospitalized in 1997 and 2002 due to his anxiety reaction with depressive disorder.  He stated he felt sad or fearful daily, and had significant ruminations related to his health and the possibility of death if he over exerted himself.  The Veteran reported daily panic attacks which caused sweating , difficulty breathing, and fear of death.  He also told the examiner that he had difficulty sleeping, experienced nightmares related to combat several times a month, and suffered periods of insomnia.  The examiner also noted that the Veteran believed his mental focus and concentration were impaired, with episodes of his mind going blank for several seconds to a minute long.  These episodes impaired conversations and other tasks requiring mental focus, such as paying bills and recalling dates.  The Veteran also reported sporadic tearful episodes occurring monthly.  The examiner reported that the Veteran demonstrated a vocal tic frequently throughout the interview, and was anxious and dysphoric, but able to spell words forward and backward, and did not exhibit any delusions.  The Veteran did not report any hallucinations, demonstrate any obsessive or ritualistic behaviors, and exercised good impulse control.  Additionally, the Veteran did not report any suicidal or homicidal ideations.  During the course of this exam, he was assigned a GAF score of 45.  The examiner concluded that the Veteran did not exhibit total occupational and social impairment due to his mental disorder, but his judgment, thinking, family relations, and mood were negatively impacted.  The examiner also reported that the Veteran personally handled his bills and budget, appeared clean, and was cooperative. 

In April 2011 VA treatment records, the Veteran was advised to make an appointment with his primary care physician to discuss reported memory loss and trouble taking the correct amount of medication.  

In his January 2012 appeal, the Veteran reiterated many of the symptoms he was experiencing, including flashbacks, trouble sleeping, and crying episodes.  He also reported that he was isolating himself, and experiencing paranoia when thinking about combat. 

Accordingly, considering evidence in totality, the Board finds that a rating in excess of 70 percent for the Veteran's anxiety reaction with depressive disorder is not warranted.  Throughout the appeal, the evidence did not demonstrate total occupational and social impairment warranting 100 percent rating.  In this regard, the Veteran had family interactions on a consistent basis and lived with his adult son and longtime wife.  Overall, the April 2009 VA examiner concluded that the Veteran's symptomatology did not cause total occupational and social impairment, and his lay statements during the period in question, were consistent with this evaluation.  Thus, during this time frame, the disability picture did not more closely approximate the next higher 100 percent disability rating.

In sum, the preponderance of the evidence does not show a disability picture commensurate with the next-higher 100 percent disability rating during the period in question.  Therefore, reasonable doubt does not arise, and the claim for a rating in excess of 70 percent for anxiety reaction with depressive disorder, must be denied.  See 38 U.S.C.A. § 5107 (a); 38 C.F.R. § 3.102, 4.3, 4.130, Diagnostic Code 9400.

III. Special Monthly Compensation (SMC) Based on the Need for Regular Aid and Attendance

Special monthly compensation (SMC) is warranted if, as a result of a service-connected disability, a veteran is permanently bedridden or so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) 38 C.F.R. § 3.352(a).  SMC is warranted if a veteran has a service-connected disability rated as total and has additional service-connected disabilities independently rated as 60 percent or more, or by reason of such service-connected disabilities is permanently housebound.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350(i).  

The need for aid and attendance means helplessness or being so nearly helpless as to require the regular assistance of another person.  In order to establish entitlement to an increased compensation based on the need for regular aid and attendance, a veteran must have an anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes of 5/200 or less or have a factual need for regular aid and attendance of another person.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.351 (b) (c).

Determinations as to need for aid and assistance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as:  inability of the appellant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of the appellant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  Performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352 (c).  

VA must consider the enumerated factors under 38 C.F.R. § 3.352(a); that eligibility requires at least one of the enumerated factors to be present; and that, because the regulation provides that the "particular personal function" which a veteran is unable to perform should be considered in connection with his condition as a whole, the "particular personal function" must be one of the enumerated factors.  Turco v. Brown, 9 Vet. App. 222 (1996).

It is not required that all of the disabling conditions enumerated above (in 38 C.F.R. § 3.352(a) (2016)) be found to exist before a favorable rating may be made.  38 C.F.R. § 3.352(a) (2016) provides that "[i]t is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need."

The Veteran had the following service-connected disabilities: coronary artery disease (100 percent), anxiety reaction with depressive disorder (70 percent), bilateral pes plantus (30 percent), left ulnar palsy to include numbness of left hand and fingers (30 percent), scar of the right breast (10 percent), and eczema/neuodermatitis (non-compensable).  The Veteran has no service-connected vision deficits.  The Veteran has little use of his left upper extremity, and January 2012 statements suggest he was wheelchair bound.  

The Veteran reported that around 2005 he and his wife moved in with the Veteran's son for extra assistance due to his health problems.

In December 2008, the Veteran requested SMC based on the need for regular aid and attendance.  He expressed the need for assistance with cooking, dressing, cleaning, shopping, driving, and keeping medical appointments.  

March 2010 VA treatments records show that the Veteran was referred to a home care service due to the need for supervision and supportive living because of his congestive heart failure.  The health aid was directed to assist the Veteran with bathing, ambulation, grooming, laundry, and cooking.

July 2009 VA medical treatment records demonstrate that the Veteran had a history of serious falls due to balance issues, and was issued a manual wheelchair to serve as a backup device for when his motorized scooter was non-functional.  November 2011 VA treatment records suggest that the Veteran's balance issues were connected to his service-connected heart disability.   

The Veteran credibly and consistently reported the need for aid an attendance throughout the appeals period.  Additionally, as noted above, the Veteran's service-connected left ulnar palsy severely impacted many of his day to day activities including feeding, bathing, and dressing.  

Resolving all doubt in favor of the Veteran, the severely decreased cardiovascular capacity, mental disability, and left upper extremity complications showed that the Veteran required care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment because he was unable to perform household chores such as shopping, cooking, and cleaning.  The Veteran had been assisted by home aids and his son and spouse in maintaining a safe household.

The Board finds that there is sufficient evidence that the Veteran was in factual need of the aid and attendance of another person because of his coronary artery disease, anxiety reaction with depressive disorder, bilateral pes plantus, and left ulnar palsy complications.  

ORDER

A disability rating of 30 percent, but no higher, for left ulnar nerve palsy is granted.

A rating in excess of 70 percent for anxiety reaction with depressive disorder is denied.

Entitlement to SMC based on the need for aid and attendance is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


